Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Examiner acknowledges the reply filed on 8/26/2022 in which claims 1, 8, 10, 15 and 18 have been amended. Claims 2 and 11 are cancelled. Currently claims 1, 3-10 and 12-18 are pending for examination in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10 and 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 10 read “said cam periodically depresses said nozzle and opens said release valve when moved/rotated by said motor” and “said cam periodically depresses said nozzle when rotated by said motor”. Applicant’s disclosure states: “As the cam wheel 36 turns, the cam wheel 36 contacts and depresses the release valve 20 atop the gas canister 12.” There is no support for the cam depressing said nozzle. While figure 3, shows cam 36, nozzle 22 and release valve 20, there is no figure which shows how these three features interact, and specifically no figure that shows the cam directly depressing the nozzle (as argued in the remarks filed 8/26/2022; page 11) to open the release valve. 
Claims 3-9 and 12-18 are rejected due to their dependencies on either claim 1 or claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 2013/0081627 A1) in view of Contadini et al (US 6,267,297 B1) which incorporates by reference Carragan et al. (US 3,589,563), and in the alternative, in further view of McMorrow (WO 2007/096181 A1).
Regarding claim 1, Bailey discloses: 
A system for selectively releasing oxygen rich gas to be inhaled by a user [0003] (figure 1), said system comprising: 
a container filled (102), at least in part, with oxygen in a concentration greater than that of ambient air [0024] wherein said container (102) has a release valve (104, 108) through which oxygen can be selectively released from said container [0027]-[0029]; 
an activation unit (112 as per [0031] [0025]) connected to said container, wherein said activation unit releases periodic pulses of said oxygen from said container, wherein each of said periodic pulses contains a volume of said oxygen released over a first time period [0027] [0029] (time regulated flow/ pulse delivery time); [0036], and 
wherein each of said periodic pulses is separated by a second time period (the time period between pulsed when user is not inhaling [0031] [0036]); 
a tube (mask hose as per [0030]) that extends from said valve (104, 108; [0030]);
a dispenser (oxygen mask as per [0006]) connected to said tube [0030] that receives said periodic pulses of said oxygen released from said activation unit and directs said periodic pulses into an area where said periodic pulses of said oxygen can be inhaled by a user [0006].  
Bailey does not explicitly disclose a nozzle that engages the release valve and opens said release valve when depressed, wherein said nozzle directs said oxygen released from said container into a tube connector; a tube that extends from said tube connector of said nozzle; the activation unit containing a motor and a cam, wherein said motor rotates said cam and said cam periodically depresses said nozzle and opens said release valve when moved by said motor.
However, Contadini discloses a dispenser that delivers pulses (col. 12, lines 63-67) and thus is analogous art, the dispenser having a nozzle (spray head 24), the nozzle engages a release valve (Contadini incorporates Carragan et al. US 3,589,563 as set forth in col. 12, lines 37-41 and ‘563 discloses a valve in container as set forth in col. 2, lines 20-21; col. 1, lines 34-35) and opens said release valve when depressed (Carragen: col. 2, lines 14-36), wherein said nozzle directs said oxygen released from said container into a tube connector (24a); an activation unit (32, 34, 36) containing a motor (col. 12, lines 50-52) and a cam (34) (col. 12, lines 50-52), wherein said motor rotates said cam (col. 12, lines 50-52) and said cam periodically depresses said nozzle (via acting upon 32) and opens said release valve when moved by said motor (col. 12, lines 45-50) (Contadini incorporates Carragan et al. US 3,589,563 as set forth in col. 12, lines 37-41 and ‘563 discloses a valve in container as set forth in col. 2, lines 20-21; col. 1, lines 34-35).


Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bailey to include a nozzle that engages the release valve and opens said release valve when depressed, wherein said nozzle directs said oxygen released from said container into a tube connector; a tube that extends from said tube connector of said nozzle; the activation unit containing a motor and a cam, wherein said motor rotates said cam and said cam periodically depresses said nozzle and opens said release valve when moved by said motor as taught by Contadini for the benefit of providing a programmable means of delivering pulses at appropriate times.
Contadini teaches a nozzle (24) with a tube connector (24a) adjacent and downstream a release valve as set forth above. Therefore, as modified, the nozzle and tube connector are adjacent and downstream the release valve of Bailey, but upstream the tube such that as modified the tube of Bailey/Contadini extends from the tube connector of the nozzle. 
In the alternative, in the case that it is not sufficient for Bailey as modified to disclose the tube extending from the tube connector of the nozzle, McMorrow teaches a breathing apparatus (abstract) and thus is analogous art wherein tube (70) is attachable to nozzle (64) while the other end of the tube (70) is attached to the mask (20). The interface of 64 that interacts with 70 is the tube connector of the nozzle (see figure 1a). Therefore it would have been obvious for the tube to extend from the tube connector of the nozzle as taught by McMorrow for the benefit of providing a gas path from the oxygen canister to the user of the mask.

Regarding claim 3, Bailey further discloses wherein said dispenser is selected from a group consisting of facemasks (oxygen mask as per [0006]), breathing tubes and room diffusers.

Regarding claim 4, Bailey discloses the system of claim 1 as claimed and further discloses that there is a oxygen prescription delivery amount based on a database 122 [0035], and further discloses said volume of said volume released is between 0.1 liters (100 ml= 0.1 L) and 0.5 liters. 
In the alternative to the rejection set forth above for claim 4: Regarding claim 4, Bailey discloses the system of claim 1 as claimed and further discloses that there is a oxygen prescription delivery amount based on a database 122 [0035], and further discloses said volume of said volume released is between 0.1 liters (100 ml= 0.1 L) and 0.5 liters. If it is determined that this disclosed value does not have sufficient specificity to anticipate the claimed range, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Regarding claim 6, Bailey discloses the system of claim 1 as claimed but does not explicitly disclose wherein said first period of time is between one second and four seconds.  Bailey does disclose that the first period of time (pulse time dependent on metering valve timing) is dependent on a user’s need [0035]-[0036] including volume and pressure needed by the patient and thus is disclosed as a results effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Bailey by making the first period of time between one second and four seconds as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 9, Bailey discloses the system of claim 1 as claimed and further discloses a sensor for detecting a rate or respiration of a user [0024], wherein said sensor is coupled to said activation unit [0027] [0031], wherein said activation unit automatically alters said second period of time to correspond to said respiration rate detected by said sensor [0027] [0031] (the second time period will depend on how long it takes for the user to take the next breath and thus will be automatically altered as claimed).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 2013/0081627 A1) in view of Contadini et al (US 6,267,297 B1) which incorporates by reference Carragan et al. (US 3,589,563) in further view of Increased cardio-respiratory coupling evoked by slow deep breathing can persist in normal humans (herein after Slow Breathing) and in the alternative, in view of McMorrow (WO 2007/096181 A1) as set forth above for claim 1.
Regarding claim 5, Bailey as modified discloses the system of claim 1 as claimed and further discloses that a pulse of oxygen is sent when a breath is detected [0031]. 
	Slow breathing teaches that a normal frequency of breathing can range from 6 to 31 breathes per minute (2.1. Subjects, paragraph 2) such that inhalation would occur every 60/6= 10 seconds to 60/31 = 1.9 seconds. In the case that Slow breathing does not disclose the claimed range with sufficient specificity, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
	It would have been obvious to deliver the pulse every 10 seconds as taught by Slow Breathing as Bailey since this is the rate of breathing of some individuals as taught by Slow Breathing.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 2013/0081627 A1) in view of Contadini et al (US 6,267,297 B1) which incorporates by reference Carragan et al. (US 3,589,563) in further view of Wilkinson et al. (US 2014/0137859 A1) and in the alternative, in view of McMorrow (WO 2007/096181 A1) as set forth above for claim 1.
Regarding claim 7, Bailey as modified discloses the system of claim 1 as claimed and further discloses wherein said activation unit contains an electronic controller (118).
Bailey does not explicitly disclose a transceiver that enables said electronic controller to receive commands from a remote computing device.  
However, Wilkinson teaches an oxygen delivery device (abstract) and is thus analogous art wherein the device includes a means that enables an electronic controller (400) to receive commands from a remote computing device [0099]. While Wilkinson does not explicitly disclose the means is a transceiver, Wilkinson further teaches communication through BLUETOOTH [0097] which includes a transceiver. It would have been obvious to have utilized Bluetooth as the means for communication as this is a known method of communication between two components. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bailey to include a transceiver that enables said electronic controller to receive commands from a remote computing device as taught by Wilkinson for the benefit of controlling the device from a portable device that is readily available to the user.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 2013/0081627 A1) in view of Contadini et al (US 6,267,297 B1) which incorporates by reference Carragan et al. (US 3,589,563) in further view of McFarland JR (US 2003/0121517) and in the alternative, in view of McMorrow (WO 2007/096181 A1) as set forth above for claim 1.
Regarding claim 8, Bailey as modified discloses the system of claim 1 as claimed and further discloses wherein said activation unit contains a controller (118), Contadini discloses the controller controlling the motor (col. 12, lines 53-67), but the combination does not explicitly state the controller is programmable and the activation unit comprises a control panel that enables a user to program said programmable controller.  
	However, McFarland teaches a delivery device (abstract) and thus is analogous art, wherein the delivery device has an activation unit (unit that controls dosage including remote device as per [0012]) with a programmable controller [0012], a and a control panel (on cell phone as per [0012]) that enables a user to program said programmable controller [0012]. 
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bailey to include a controller that is programmable and the activation unit comprises a control panel that enables a user to program said programmable controller as taught by McFarland for the benefit of remotely adjusting the activation unit as necessary. 

Claims 10, 12-13, 15 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 2013/0081627 A1) in view of Contadini et al (US 6,267,297 B1).
Regarding claims 10, Bailey discloses: 
A system for selectively releasing oxygen rich gas to be inhaled by a user [0003] (figure 1), said system comprising: 
a oxygen canister (102), filled primarily with oxygen gas [0024]; 
a nozzle (at 104, 108) that releases some of said oxygen gas from said oxygen container [0027]-[0029];
an electronic controller (118) that causes said oxygen gas to be periodically released at a selected rate [0031], therein causing some of said oxygen to be periodically released at said selected rate [0031];
a dispenser (oxygen mask as per [0006]) that receives said oxygen released through said nozzle and directs said oxygen gas into an area where said oxygen gas can be inhaled by a user [0006].  
While Bailey discloses wherein said container (102) has a nozzle (104) Bailey does not explicitly state the nozzle releases oxygen when depressed, a motor; a cam that is rotated by said motor, wherein said cam temporarily depresses said nozzle when activated, therein releasing a volume of said oxygen gas from said oxygen container; the electronic controller activating the motor to rotate said cam at a selected rate. 
	However, Contadini discloses a dispenser that delivers pulses (col. 12, lines 63-67) and thus is analogous art, the dispenser comprising a nozzle (spray head 24) that releases a substance when depressed (col. 12, lines 45-50), motor (col. 12, lines 50-52) and a cam (34) that is rotated by said motor (col. 12, lines 50-52), wherein said cam periodically depresses said nozzle (via acting upon 32) when rotated by said motor (col. 12, lines 45-52) therein releasing a volume of said oxygen gas from said oxygen container; the electronic controller activating the mechanism at a selected rate (col. 12, lines 53-67).
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bailey to include wherein the nozzle releases oxygen when depressed, a mechanism that temporarily depresses said nozzle when activated, therein releasing a volume of said oxygen gas from said oxygen container; the electronic controller activating the mechanism at a selected rate as taught by Contadini for the benefit of providing a programmable means of delivering pulses at appropriate times.

Regarding claim 12, Bailey further discloses wherein said dispenser is selected from a group consisting of facemasks (oxygen mask as per [0006]), breathing tubes and room diffusers.

Regarding claim 13, Bailey discloses the system of claim 10 as claimed and further discloses that there is a oxygen prescription delivery amount based on a database 122 [0035], and further discloses said volume of said volume released is between 0.1 liters (100 ml= 0.1 L) and 0.5 liters. If it is determined that this disclosed value does not have sufficient specificity to anticipate the claimed range, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Regarding claim 15, Bailey discloses the system of claim 10 as claimed but does not explicitly disclose wherein the valve is open (and thus depression of nozzle as taught by Contadini) is between one second and four seconds.  Bailey does disclose that the selected rate (pulse time) is dependent on a user’s need [0031] [0035]-[0036] including volume and pressure needed by the patient and thus is disclosed as a results effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Bailey by making the first period of time between one second and four seconds as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The skilled artisan would have had a reasonable expectation of success to formulate the claimed range since Bailey does disclose that the selected rate (pulse time) is dependent on a user’s need [0031] [0035]-[0036] including volume and pressure needed by the patient.

Regarding claim 18, Bailey discloses the system of claim 10 as claimed and further discloses a sensor for detecting a rate or respiration of a user [0024], wherein said sensor is coupled to said electronic controller [0027] [0031], wherein said electronic controller operates said motor (as modified by Contadini) at a rate that corresponds to said respiration rate detected by the sensor [0027] [0031].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 2013/0081627 A1) ) in view of Contadini et al (US 6,267,297 B1) in view of Increased cardio-respiratory coupling evoked by slow deep breathing can persist in normal humans (herein after Slow Breathing).
Regarding claim 14, Bailey as modified discloses the system of claim 10 as claimed and further discloses that a pulse of oxygen is sent when a breath is detected [0031] (as modified by Contadini, this would mean the nozzle is depressed/open). 
	Slow breathing teaches that a normal frequency of breathing can range from 6 to 31 breathes per minute (2.1. Subjects, paragraph 2) such that inhalation would occur every 60/6= 10 seconds to 60/31 = 1.9 seconds. In the case that Slow breathing does not disclose the claimed range with sufficient specificity, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
	It would have been obvious to have a selected rate of once every 10 seconds as taught by Slow Breathing as Bailey since this is the rate of breathing of some individuals as taught by Slow Breathing.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 2013/0081627 A1) ) in view of Contadini et al (US 6,267,297 B1) in view of Wilkinson et al. (US 2014/0137859 A1).
Regarding claim 16, Bailey discloses the system of claim 10 as claimed and further discloses wherein said activation unit contains an electronic controller (118).
Bailey does not explicitly disclose a transceiver that enables said electronic controller to receive commands from a remote computing device.  
However, Wilkinson teaches an oxygen delivery device (abstract) and is thus analogous art wherein the device includes a means that enables an electronic controller (400) to receive commands from a remote computing device [0099]. While Wilkinson does not explicitly disclose the means is a transceiver, Wilkinson further teaches communication through BLUETOOTH [0097] which includes a transceiver. It would have been obvious to have utilized Bluetooth as the means for communication as this is a known method of communication between two components. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bailey to include a transceiver that enables said electronic controller to receive commands from a remote computing device as taught by Wilkinson for the benefit of controlling the device from a portable device that is readily available to the user.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 2013/0081627 A1) ) in view of Contadini et al (US 6,267,297 B1) in view of McFarland JR (US 2003/0121517
Regarding claim 17, Bailey discloses the system of claim 10 as claimed and further discloses a controller (118), but does not explicitly state a control panel that enables a user to program said programmable controller.  
	However, McFarland teaches a delivery device (abstract) and thus is analogous art, wherein the delivery device has a control panel (on cell phone as per [0012]) that enables a user to program said programmable controller [0012]. 
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bailey to include a control panel that enables a user to program said programmable controller as taught by McFarland for the benefit of remotely adjusting the delivery device operation as necessary. 

Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive. 
The examiner notes that due to the amendment filed 8/26/2022 an anticipation rejection is no longer present in the instant Office Action, thus arguments drawn to the previous 102 rejections are considered moot.
Regarding amended claims 1 and 10, applicant’s representative asserts that Contadini’s cam does not contact the nozzle (does not roll against the nozzle as stated in the last paragraph on page 11 of remarks filed 8/26/2022). The limitation of “said cam periodically depresses said nozzle” has been interpreted as the cam causing the depressing in some manner. Therefore, in Contadini, the cam causes the depression of the nozzle as set forth in the rejection of claims 1 and 10 above and thus reads on the claimed limitation. 
Applicant asserts that the principle of operation of Bailey would be altered with the examiner’s proposed modification. The examiner respectfully disagrees. Bailey delivers pulses of oxygen and the modification utilizes a specific type of system to deliver pulses. That is, the device of Bailey would still deliver oxygen and therefore the principle of operation is not altered. Applicant’s representative states that the combination requires a substantial reconstruction and redesign to accommodate the release system of Contadini. In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785